Citation Nr: 1027105	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-25 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from December 1950 to May 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
on behalf of the Chicago, Illinois RO, which continued the 
Veteran's 30 percent rating for posttraumatic stress disorder 
(PTSD).

The Veteran initially requested a hearing before the Board.  
However, in August 2005, he notified VA in writing of his 
decision to withdraw that request. 

The Board remanded the claim in March 2009 in order for 
additional records to be obtained.  Those records have been 
associated with the claims file.  Because the Board's order was 
fully complied with, there is no prejudice for the Board to 
proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009) due to the Veteran's 
age.  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been manifested 
by intrusive memories that are triggered by reports of war or war 
movies, with occasional nightmares that may trigger flashbacks.

2.  At no point during the appeal has the Veteran's PTSD been 
manifested by panic attacks or psychiatrically-induced memory 
loss; impaired judgment; suicidal or homicidal tendencies that 
make him a persistent danger to himself or others; spatial 
disorientation; grossly inappropriate behaviors; or other 
symptoms on par with the level of severity exemplified in these 
manifestations.  
CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
PTSD have not been met at any time during the appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The Veteran seeks a higher disability rating for his service-
connected PTSD.  Disability ratings are determined by applying a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition should 
be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected PTSD is currently assigned a 30 
percent rating under 38 C.F.R. § 4.130, DC 9411.  A 30 percent 
disability rating is assigned when a Veteran's PTSD causes 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

The next higher disability rating of 50 percent is assigned when 
a Veteran's PTSD causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 DC 9411.

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.  Id.

The maximum 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or own name. Id.

The Veteran requested a higher rating for his service-connected 
PTSD in 2004.  He was provided with a VA examination in July 
2004, at which time the examiner reviewed the Veteran's claims 
file, including his traumatic combat experiences in Korea and 
being wounded by shrapnel from a grenade that killed his friend.  
The examiner noted that the Veteran had a number of symptoms in 
the initial years, but stated that in more recent years, the 
Veteran had mostly intrusive memories that were triggered by 
reports of war or war movies.  The Veteran indicated that 
approximately once a month he became emotional from a war-related 
stimulus.  He reported having nightmares approximately twice per 
month, and he indicated that every few months a nightmare would 
trigger a flashback.  He denied any startle response and stated 
that he slept well most nights.  He also denied irritability or 
anger; suicidal ideation; hallucinations or delusions; and panic 
attacks.  The Veteran further reported that he did not receive 
any outpatient treatment for his PTSD, and that his brothers and 
wife helped him as needed.  

The Veteran reported that he had worked for 26 years at a feed 
company, where he asserted that he missed only a single day of 
work.  He also reported to the examiner that he currently worked 
with Veterans and was serving at that time as a state commander 
for the Military Order of the Purple Heart (MOPH).  He stated 
that he made a point to stay active and had worked 20 hours per 
week at a driving range for the past 18 years.  The Veteran also 
indicated that he golfed three times per week and worked out 
after at the YMCA; he noted that he played golf with friends and 
had social contact with their families.  The Veteran reported 
that he kept busy because he would worry about his family and 
think about Korea when left alone.  It The Veteran was fairly 
active with his grandchildren and his social circle, including 
his wife of over fifty years. 

At the evaluation, the Veteran was neatly dressed, cooperative, 
and made good eye contact.  The Veteran's speech was normal in 
rate, rhythm, and volume.  His thought processes were logical and 
goal directed, and the Veteran was alert and oriented with good 
judgment and fair insight.  The examiner confirmed the diagnosis 
of PTSD and stated that the Veteran showed excellent functioning 
in both social and occupational settings, but found that the 
Veteran was still fairly distressed by his PTSD related symptoms.  

The examiner assigned a GAF of 62, which is assigned when an 
individual presents either some mild symptoms (e.g., depressed 
mood and mild insomnia); or some difficulty in social, 
occupational or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

In December 2004, the Veteran's wife wrote a letter indicating 
that she had helped take care of the Veteran since 1955.  She 
indicated that the Veteran never asked for help, but he was 
clearly affected by his combat experiences.  She stated that 
after 40 years, the Veteran decided he needed help and joined the 
MOPH, where he had risen to the positions of state commander and 
state judge advocate.

In a treatment record in July 2005, it was noted that the Veteran 
was working 6 days per week; and a depression screen was negative 
in November 2007.  In March 2008, the Veteran reported that he 
was having dreams related to the war every once in a while.  
Outpatient clinical records dated from November 2008 to November 
2009 have been extensively reviewed and are negative for reports 
of psychiatric symptoms or treatment for the same.

The Board has carefully reviewed the evidence of record and is 
very sympathetic to the Veteran's claim.  The Veteran provided 
valuable service to his country, and it is undisputed that he 
experienced some horrific incidents in service.  These incidents 
have certainly had an effect on the Veteran and it is clear that 
he continues to have some symptoms as a result of his traumatic 
experiences in service.  However, the evidence reflects that the 
Veteran has been able to very commendably manage and overcome 
these symptoms and lead an exceptionally productive life both 
socially and occupationally.  Following service, the Veteran 
worked for 26 years with an impeccable attendance record.  After 
retiring, he took a job at a golf driving range for a number of 
years, and he has steadily advanced into a leadership position at 
the MOPH.  The Veteran remains social, playing golf several times 
each week with friends and socializing with their families.  The 
Veteran has also been married to his current wife for more than 
fifty years and continues to have good family relationships with 
his brothers and his grandchildren.

The Veteran was provided with a VA examination, at which time he 
demonstrated mild symptoms of PTSD, as evidenced by his own 
reports, by the examiner's characterization of the Veteran 
functioning exceptionally well, and the examiner's assignment of 
a GAF score of 62.  There is no evidence to suggest that the 
Veteran is receiving any outpatient psychiatric treatment; and a 
review of the Veteran's non-psychiatric treatment records gives 
no indication that his psychiatric symptoms are more severe than 
they are currently rated.

The Board acknowledges the fact that the Veteran does still 
experience periodic nightmares and flashbacks; however, it is not 
shown that these symptoms cause occupational and social 
impairment with reduced reliability and productivity sufficient 
to warrant a higher rating of 50 percent or more.  In particular, 
he is not experiencing panic attacks or suffering 
psychiatrically-induced memory loss, retaining only highly 
learned material.  His judgment has not been shown to be 
impaired.  Likewise, the more severe symptoms of the 70 and 100 
percent ratings have not been shown to manifest.  The evidence 
does not show that the Veteran is suicidal, that he has near-
continuous depression or panic, or that he is spatially 
disoriented.  He is not neglecting his personal hygiene or 
engaging in grossly inappropriate behaviors.  He has not 
demonstrated that he is a persistent danger to himself or others.  
In short, while the Veteran does have symptoms associated with 
his disability, those symptoms to do not rise to the level 
contemplated by the higher ratings.

In deciding this appeal, the Board has considered whether the 
Veteran is entitled to higher evaluations for separate periods 
based on the facts found during the appeal period.  See Hart v. 
Mansfield, supra.  However, because the Veteran's symptoms have 
remained relatively stable throughout the appellate period, 
staged rating are not appropriate. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
That section applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for a 
particular disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Specifically, the Veteran's 
primary symptom is intrusive memories that cause occasional 
nightmares and have triggered infrequent flashbacks.  This is 
specifically contemplated by the rating criteria in DC 9411.  
Furthermore, the competent evidence does not demonstrate that the 
disability at issue causes marked interference with his 
employment or activities of daily living, requires frequent 
hospitalizations, or otherwise produces impairment unrecognized 
by the schedule.  Thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

Based on the evidence of record, the Board finds that the 
criteria for a rating in excess of 30 percent for the Veteran's 
PTSD have not been met; therefore, the appeal is denied.

II.  Duties to Notify and Assist 

In correspondence dated in June 2004, the agency of original 
jurisdiction (AOJ) notified the Veteran pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, that 
preadjudicatory notice informed the Veteran of information and 
evidence necessary to substantiate the claim for a higher 
disability rating and of the relative burdens of VA and the 
Veteran, relating the information and evidence that VA would seek 
to provide and that which he was expected to provide.  Several 
subsequent notices informed the Veteran of more specific 
information relative to the types of evidence that would support 
an increased rating.  See notices in March 2006, October 2008, 
and March 2009.  The AOJ subsequently readjudicated the claim 
based on all the evidence in the December 2009 supplemental 
statement of the case (SSOC).  Thus, the Veteran was able to 
participate effectively in the processing of his claim throughout 
his appeal and the essential fairness of the decision has not 
been affected. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured, to include VA outpatient clinical records as a result of 
the Board's March 2009 remand.  The Veteran has not identified 
any other pertinent evidence that has not yet been obtained.  
Additionally, he has been medically evaluated in conjunction with 
his claim for an increase.  The duty to assist has been 
fulfilled. 


ORDER

A rating in excess of 30 percent for PTSD is denied.




____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


